Case 2:21-mj-00395-VCF Document 2 Filed 08/25/21 Page 1 of 3




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:21-mj-00395-VCF Document 2 Filed 08/25/21 Page 2 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                 Case No. 2:21-mj-00395-VCF
10   STATES OF AMERICA FOR A
     WARRANT AUTHORIZING THE                                   GOVERNMENT’S MOTION TO
11   INSTALLATION AND MONITORING OF                            UNSEAL CASE
     A TRACKING DEVICE IN OR ON A
12   BLACK 2005 DODGE RAM PICK-UP
     TRUCK, BEARING TEXAS
13   TEMPORARY LICENSE PLATE
     11255D4.
14

15          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

16   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

17   moves this Court for an Order to UNSEAL the instant case.

18   DATED: August 24, 2021.

19                                             Respectfully,

20                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
21

22
                                               ALLISON REESE
23                                             Assistant United States Attorney

24
             Case 2:21-mj-00395-VCF Document 2 Filed 08/25/21 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE
 3
     APPLICATION OF THE UNITED                     Case No. 2:21-mj-00395-VCF
     STATES OF AMERICA FOR A
 4
     WARRANT AUTHORIZING THE                       ORDER TO UNSEAL CASE
     INSTALLATION AND MONITORING OF
 5
     A TRACKING DEVICE IN OR ON A
     BLACK 2005 DODGE RAM PICK-UP
 6
     TRUCK, BEARING TEXAS
     TEMPORARY LICENSE PLATE
 7
     11255D4.
 8
           Based on the Motion of the Government, and good cause appearing therefore,
 9
     IT IS HEREBY ORDERED that the instant case is unsealed.
10
           DATED this 25th day of August, 2021.
11

12
                                                  _______________________________________
13                                                HON. CAM FERENBACH
                                                  United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24
                                              2
